Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 7, 10-11, 13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20100215261 A1) in view of Feierbach et al. (US 7064759 B1).
Regarding claim 1, Kim et al. teaches a method for determining a text color (see para [0013]; “determines the text color and the text-background color surrounding the text when text exists”), comprising: determining, in response to detecting a text frame on canvas (see para [0013]; “, including a text region detection unit which determines if text exists in an input image”), and determining a color of text to be inputted into the text frame based on the average luminance value of the subimage (see para [0013]; “including a text region detection unit which determines if text exists in an input image, determines the text color and the text-background color surrounding the text when text exists, and unifies background regions beyond the text region into the determined text-background color”). However, Kim et al. does not teach as further claimed, but Feierbach et al. teaches a subimage corresponding to the text frame from the canvas (see also col.2, line 44-47; “one or more color component values in at least a portion of pixels in the frame are modified to provide a greater contrast between the text and/or associated border to be generated within that frame” the term “subimage” is being interpreted to be equivalent to matching the “portion” see also col. 6, line 37-42; “Similarly, the pixels that are sampled may neighbor only a segment of the text box area in which the text and/or text border surrounding the text is to be placed. For instance, the pixels sampled may be pixels that are up to n pixels away from the segment of the text box area in which text (e.g., a letter or portion thereof) is to be placed”); acquiring color values of pixels in the subimage, to determine an average color value of the subimage (see col. 2, line 24-30;  “The complement is preferably obtained from an average (e.g., filtered) color component value over a set of pixels in the frame (e.g., pixels within the area of the frame in which the lettering is to be displayed). Of course, the complement may be obtained directly for each of a set of pixels in the frame from which an average value may then be obtained”), determining an average luminance value of the subimage based on the average color value of the subimage (see col. 4, line 32-43; “Various formats may be used to represent pixel information. For instance…. YCbCr, which separates the luminance from the color information. In other words, the Y component represents the intensity of the pixel, while Cb and Cr are used to represent the blue and red color components….” see also col.5, line 19-32; “Thus, filtering is a process that transforms the pixel information for selected pixels to produce generalized or averaged information on the background (e.g., of a text box area) of a frame. This filtering process can be performed on one or more color components (e.g., Y, Cr and Cb) of a set of color components, separately or as a set of color components. For instance, an average Y value over the selected sampled pixels may be ascertained”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings as taught by Feierbach et al. in order to filter each color components of all the pixels and generate text (see col. 4, line 32-43).
Regarding claim 4, the rejection of claim 1 is incorporated herein.
Feierbach et al. in the combination further teach wherein the determining a color of text to be inputted into the text frame based on the average luminance value of the subimage comprises: acquiring a preset contrast, wherein the contrast is a contrast between the text and the subimage (see col. 1, line 54-58; “This may be accomplished by altering the text/image and/or associated border to increase the contrast between the text/image and the background of the frame over which the text/image is displayed”); determining a luminance value of the text based on the average luminance value of the subimage and the contrast; and determining a gray value of the text based on the determined luminance value of the text (see col.5, line 50-52; “By choosing Cr and Cb to be 0.5, the resulting lettering would be either black, white, or a shade of grey”).
Regarding claim 5, the rejection of claim 1 is incorporated herein.
Feierbach et al. in the combination further teach wherein the determining a color of text to be inputted into the text frame based on the average luminance value of the subimage comprises: setting, in response to determining the average luminance value of the subimage being greater see col. 5, line 41-60; “For example, under some complementing schemes, a Y value of less than 0.5 would receive a complemented Y value of 1, while a Y value of greater than or equal to 0.5 would receive a complemented Y value of 0”), the color of the text to be inputted into the text frame as black (see col. 3, line 55-65; “Alternatively, when the color of the text to be displayed is black, the background pixels of the frame may be lightened”); and setting, in response to determining the average luminance value of the subimage being less than or equal to the preset threshold (see col. 5, line 41-60; “By choosing Cr and Cb to be 0.5, the resulting lettering would be either black, white, or a shade of grey. If color is desired for better letter differentiation from the background, then if Cr or Cb is near 0.5, then either extreme of each will produce a greater contrast. It is important to note that it may be desirable to limit the contrast, since an extreme contrast may produce lettering that is perceived as harsh to the viewer.”) the color of the text to be inputted into the text frame as white (see col. 3, line 55-65; “The color and/or intensity of the text may be considered when altering the background pixels of the frame. For instance, when the color of the text to be displayed is white, the background pixels of the frame may be darkened”).
Regarding claim 7, the scope of claim 7 is fully encompassed by the scope of claim 1, accordingly, the rejection analysis of claim 1 is equally applicable here. See also col. 10, line 65+; “Processor(s) 1022 (also referred to as central processing units, or CPUs) are coupled to storage devices including memory 1024. In one embodiment, the processor(s) 1022 can be a VLIW processor. Memory 1024 includes random access memory (RAM) and read-only memory (ROM). As is well known in the art, ROM acts to transfer data and instructions uni-directionally to the CPU 1022 and RAM is used typically to transfer data and instructions in a bi-directional manner” of Feierbach et al. 
Regarding claim 10, the rejection of claim 4 is equally applicable here.
Regarding claim 11, the rejection of claim 5 is equally applicable here.
Regarding claim 13, the scope of claim 13 is fully encompassed by the scope of claim 1, accordingly, the rejection analysis of claim 1 is equally applicable here. See also col. 10, line 65-Col.11 line 10; “Processor(s) 1022 (also referred to as central processing units, or CPUs) are coupled to storage devices including memory 1024. In one embodiment, the processor(s) 1022 can be a VLIW processor. Memory 1024 includes random access memory (RAM) and read-only memory (ROM). As is well known in the art, ROM acts to transfer data and instructions uni-directionally to the CPU 1022 and RAM is used typically to transfer data and instructions in a bi-directional manner. Both of these types of memories may include any suitable of the computer-readable media described below” of Feierbach et al.
Regarding claim 16, the rejection of claim 4 is equally applicable here.
Regarding claim 17, the rejection of claim 5 is equally applicable here.

Claims 2-3, 8-9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. and Feierbach et al. as applied to claims above and further in view of Wake et al. (US 20070283246 A1) and Reeves (US 20160343155 A1)
Regarding claim 2, the rejection of claim 1 incorporated herein. The combination of Kim et al. and Feierbach et al. as a whole does not teach as further claimed, but Wake et al. teaches wherein before the acquiring color values of pixels in the subimage, the method further comprises: acquiring element information of a DOM node of the subimage to generate an XML document (see para [0068]; “The DOM unit 30 realizes functions in compliance with a document object model (DOM), which is defined to provide an access method when XML documents are handled as data”); creating a SVG template of a specified size (see para [0070]; “The SVG unit 60 displays or edits documents described in SVG. These display/edit systems are realized in the form of plug-ins, and each system is comprised of a display unit (also designated herein as "canvas"), which displays documents”), wherein the specified size is a size of the subimage (para [0099]; “the size of the display area is notified to the component that manages the layout of a screen so as to request the updating of the layout. Upon receipt of this notice, the component that manages the layout of a screen lays out anew the display area for each plug-in. Accordingly, the displaying of the edited portion is appropriately updated and the overall screen layout is updated.”); and analyzing the XML document using the XML document as content of the SVG template, (see para [0143]; “The operation may extend beyond a single XML operation type, and may involve sequentially changing features of a document in a variety of languages, such as XHTML, SVG and MathML, and then undoing the changes in each of those languages”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings as taught by Wake et al. in order to effectively process a document that is described in one or more markup languages (para [0018]).  
However, Wake in the combination does not teach as further claimed, but Reeves teaches to generate a vectorgraph of the subimage (see para [0091]; “The first vector image can include a scalable vector graphic or SVG”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings as taught by Reeves  in order to provide autonomously create and render infographics for any shape using dynamic data sets (see para [0006]). 
Regarding claim 3, the rejection of claim 2 is incorporated herein. 
Reeves in the combination further teaches wherein the method further comprises: creating canvas of the specified size (see para [0076]; “The data is then used to calculate a canvas size (Block 1604) and to determine a position and scale of the visualization (Block 1606)”); and plotting the vectorgraph onto the created canvas to acquire the color values of the pixels in the subimage (see para [0050-0051]; “For the purposes of this disclosure a vector image (or vector graphic) is based on a definition of geometric shapes… Vector images can be magnified infinitely without loss of quality, while pixel-based (or raster) images cannot (e.g., images rendered by HTML's Canvas functionality)... Strokes indicate that a vector shape should be drawn with a constant width of pixels of some color value. Fills indicate that the boundary of a shape should be closed and the interior filled with pixels of some color value”).
Regarding claim 8, the rejection of claim 2 is equally applicable here.
Regarding claim 9, the rejection of claim 3 is equally applicable here.
Regarding claim 14, the rejection of claim 2 is equally applicable here.
Regarding claim 15, the rejection of claim 3 is equally applicable here.

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Feierbach et al. as applied to claims above, and further in view of Kuo et al. (US 20190057255 A1).
Regarding claim 6, the rejection of claim 1 is incorporated herein.  Kim et al. in the combination further teach wherein the determining a subimage corresponding to the text frame from the canvas comprises: determining a position of at least one vertex of the text frame on the canvas (see para [0046]; “Thereafter, in step 710, the text recognition apparatus executes analysis for the blobs based on the positions and sizes thereof, and then in step 720, the text recognition apparatus searches text-background blobs among the blobs”). 
The combination of Kim et al. and Feierbach et al. as a whole does not teach as further claimed, but Kuo teaches acquiring a length and a width of the text frame (see para [0047]; “With regard to the area contrast AC, the color ranking calculation module 208 may calculate the ratio (e.g., calculated by one dimensional length) of each piece of candidate display information occupied in each candidate background image sub-area to obtain the area contrast AC, see also para [0067]; “In some embodiments, the background image sub-area may be in the form of frame lines similar to the shape of the scene or a specific geometric shape, and the color, luminance, and the width of the background image sub-area appropriate for rendering by the transparent display 130 can be obtained after calculation”); and determining the subimage from the canvas based on the determined position of the at least one vertex, the length, and the width (see para [0031]; “The background data processing module 204 calculates the area average value, the area peak value, and the area valley value of each candidate background image sub-area according to the luminance, hue, and chroma values of each candidate background image sub-area” the term “vertex” is being interpreted to be equivalent to matching the “peak” see also para [0047]; “With regard to the area contrast AC, the color ranking calculation module 208 may calculate the ratio (e.g., calculated by one dimensional length) of each piece of candidate display information occupied in each candidate background image sub-area to obtain the area contrast AC” and para [0067]; “the width of the background image sub-area appropriate for rendering by the transparent display 130 can be obtained after calculation”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teachings as taught by Kuo et al. in order a user to clearly recognize the candidate display information having the maximum chroma contrast (see para [0047]). 
Regarding claim 12, the rejection of claim 6 is equally applicable here.
Regarding claim 18, the rejection of claim 6 is equally applicable here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475.  The examiner can normally be reached on Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668